DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
2.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,780,685 B2. 
	The claims of U.S. Patent No.10,780,685 B2 recite a hard coat laminated film, comprising, from a surface layer side, a first hard coat and a transparent resin film layer, wherein the first hard coat and the transparent resin film layer are laminated directly, wherein the first hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate;  and (B) 1 to 100 parts by mass of an N-substituted (meth)acrylamide compound, and wherein the transparent resin film is a transparent multilayer film or a transparent monolayer film made of a poly(meth)acrylimide resin, wherein the transparent multilayer film comprises a surface layer made of a poly(meth)acrylimide resin, the first hard coat being formed on the surface layer, wherein component (B) is acryloyl morpholine, the first hard coat forming coating material further comprises (C) 5 to 300 parts by mass of inorganic fine particles having an average particle diameter of 1 to 300 nm. 
	Claim 4 specifically recites that the hard coat laminated film comprises from a surface layer side, a second hard coat, the first hard coat, and the transparent resin film layer, wherein the second hard coat is formed of a coating material comprising: (A) 100 parts by mass of the polyfunctional (meth)acrylate;  (E) 0.01 to 7 parts by mass of a water repelling agent;  and (F) 0.01 to 10 parts by mass of a silane coupling agent;  and containing no inorganic particles and claim 13 recites a hard coat laminated film, comprising, from a surface layer side, a second hard coat, a first hard coat, and a transparent resin film layer, wherein the second hard coat is formed of a coating material containing no inorganic particles, wherein the first hard coat is formed of a coating material comprising: (A) 100 parts by mass of a polyfunctional (meth)acrylate;  and (B) 1 to 100 parts by mass of an N-substituted (meth)acrylamide compound, and wherein the transparent resin film is a transparent multilayer film or a transparent monolayer film made of a poly(meth)acrylimide resin, wherein the transparent multilayer 
 	On the other hand, claim 1 of the instant application recites a hard coat laminated film, comprising, from a surface layer side, a second hard coat, a first hard coat, and a transparent resin film layer, wherein the first hard coat and the transparent resin film layer are laminated directly, wherein the first hard coat is formed of a coating material comprising (A) 100 parts by mass of a polyfunctional (meth)acrylate; and (B) 1 to 100 parts by mass of an N-substituted (meth)acrylamide compound, wherein the second hard coat is formed of a coating material containing no inorganic particles, and wherein the transparent resin film is a transparent multilayer film or a transparent monolayer film made of a poly(meth)acrylimide resin, wherein the transparent multilayer film comprises a surface layer made of a poly(meth)acrylimide resin, the first hard coat being formed on the surface layer. The dependent claims recite that component (B) is acryloyl morpholine, that the first hard coat forming coating material further comprises (C) 5 to 300 parts by mass of inorganic fine particles having an average particle diameter of 1 to 300 nm, that the first hard coat forming coating material further comprises (D) 0.01 to 1 part by mass of a silicone-acrylate copolymer leveling agent.
	Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787